UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2189



LINDA R. SHARP,

                                            Plaintiff - Appellant,

          versus


DARE COUNTY DEPARTMENT OF SOCIAL SERVICES, a
governmental agency of the County of Dare;
SARAH A. MASSEY, Social Worker of the Dare
County Department of Social Services, in her
official and individual capacities; SAUNDRA
BROOKSHIRE, Social Worker Supervisor of the
Dare County Department of Social Services, in
her official and individual capacities; JAY
BURRUS, Director of the Dare County Department
of Social Services, in his official and indi-
vidual capacities,

                                           Defendants - Appellees,

          and


C. ROBIN BRITT, Secretary of Human Resources,
former Secretary of the Department of Human
Resources of the State of North Carolina, in
his official and individual capacities; STEVEN
MICHAEL, individually and in his official
capacity as attorney for the Dare County
Department of Social Services; MICHAEL SHARP,
Outten and Graham, L.L.P., individually and in
their official capacity as the law firm repre-
senting the Dare County Department of Social
Services; STARKEY SHARP,

                                                       Defendants.
Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CA-97-34-2-H)


Submitted:   February 10, 2000        Decided:   February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda R. Sharp, Appellant Pro Se. James Russell Sugg, Sr., Jill
Quattlebaum Byrum, SUMRELL, SUGG, CARMICHAEL, HICKS & HART, P.A.,
New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Linda R. Sharp appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and

declining to exercise jurisdiction over her supplemental state law

claims. We have reviewed the record and the district court’s opin-

ion and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court.    See Sharp v. Dare County Dep’t

Soc. Servs., No. CA-97-34-2-H (E.D.N.C. Aug. 10, 1999).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3